Citation Nr: 0818926	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  06-10 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than May 31, 
1994 for the award of a 50 percent rating for the 
service-connected traumatic headaches.  

2.  Entitlement to an initial increased rating for traumatic 
headaches, currently evaluated as 50 percent disabling.  



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from June 1970 to 
July 1974.  

Initially, in an October 1997 decision, the Board of 
Veterans' Appeals (Board) granted service connection for 
residuals of a head injury, to include headaches.  By a 
rating action dated approximately one week later in October 
1997, the Department of Veterans Affairs Regional Office (RO) 
in Milwaukee, Wisconsin effectuated the Board's decision and, 
in so doing, granted service connection for traumatic 
headaches and awarded a compensable evaluation of 10%, 
effective from May 31, 1994.  

After receiving notice of the October 1997 rating action, the 
veteran perfected a timely appeal with respect to the award 
of the 10% evaluation for his service-connected traumatic 
headaches.  In December 2000, the Board remanded this issue 
for further evidentiary development.  

Following completion of the requested actions, the RO in St. 
Petersburg, Florida, in September 2004, granted an increased 
rating of 50%, effective from May 31, 1994, for the 
service-connected traumatic headaches.  According to that 
rating decision, the St. Petersburg RO concluded that, 
because the 50% evaluation granted therein was the maximum 
rating assignable for the service-connected traumatic 
headaches pursuant to Diagnostic Code 8100, the award 
constituted a complete grant of the benefit sought on appeal.  
As the Board will discuss in further detail in the following 
decision, however, additional diagnostic codes allow for 
ratings greater than 50% based upon impairment resulting from 
any purely neurological disabilities associated with the 
service-connected residuals of a head injury.  See, e.g., 
38 C.F.R. § 4.124a, Diagnostic Code 8045 (2007).  
Consequently, the Board concludes that the increased rating 
issue on appeal is correctly characterized and adjudicated as 
an initial increased rating claim.  

Following the September 2004 grant of a 50% evaluation for 
the service-connected traumatic headaches, the veteran 
perfected a timely appeal with respect to the 

effective date assigned to this award.  As such, the Board 
will also adjudicate the veteran's earlier effective date 
claim.  


FINDINGS OF FACT

1.  On May 31, 1994, the RO received the veteran's 
application for compensation for residuals of a head injury, 
to include headaches.  

2.  There is nothing in the record received prior to May 31, 
1994, that could be construed as an informal claim for 
service connection for residuals of a head injury, to include 
headaches.

3.  The veteran has no neurological deficits associated with 
his service-connected traumatic headaches and has not been 
diagnosed with multi-infarct dementia associated with brain 
trauma.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an effective date 
earlier than May 31, 1994 for the award of a 50% rating for 
the service-connected traumatic headaches have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2007).  

2.  The criteria for an initial disability rating greater 
than 50% for traumatic headaches have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Codes 8045, 8100 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 
(West 2002 & Supp. 2006)).  The VCAA imposes obligations on 
VA in terms of its duty to notify and to assist claimants.  
Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide and must ask the claimant to provide any 
evidence in his/her possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, 18 Vet. App. 112, 121 (2004).  

VCAA notice is not required in every case, however.  The 
United States Court of Appeals for Veterans Claims (Court) 
recently held, for example, that such notice is not required 
under circumstances where a claim for service connection is 
granted, a rating and effective date are assigned, and the 
claimant files an appeal as to the initially assigned rating 
or the effective date for the grant of service connection.  
See Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006) (in 
which the Court held that, "[i]n cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated-it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled").  Rather, under those 
circumstances, the provisions of 38 U.S.C.A. §§ 5104 & 7105 
and 38 C.F.R. § 3.103 are for application.  Id.  

Here, the veteran's increased rating and earlier effective 
date claims essentially fall within this fact pattern.  
Following receipt of notification of the October 1997 grant 
of service connection for traumatic headaches, the veteran 
perfected a timely appeal of the initially assigned 10% 
rating for this service-connected disability.  After 
receiving notice of the September 2004 award of an increased 
evaluation of 50% for this disability effective from May 31, 
1994, the veteran perfected a timely appeal  with respect to 
the effective date assigned therein.  Thus, no 
section 5103(a) notice is required for the veteran's 
increased rating and earlier effective date claims.  As 
section 5103(a) no longer applies to the veteran's appeal-
including in particular his increased rating claim-the 
additional notification provisions for increased rating 
claims recently set forth by the Court are not applicable in 
the present case.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

As for the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 
38 C.F.R. § 3.103, the record shows that the veteran has been 
provided with various communications [including the notices 
of the applicable rating decisions, statements of the case 
(SOCs), and supplemental statements of the case (SSOCs)] that 
contain notice of VA's rating communication, his appellate 
rights, a summary of relevant evidence, citations to 
applicable law (diagnostic code), and a discussion of the 
reasons for the decision made by the agency of original 
jurisdiction.  In short, the procedural requirements of the 
law have been satisfied.  No further due process development 
is required.  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the increased rating and earlier effective date issues on 
appeal.  All relevant treatment records adequately identified 
by the veteran have been obtained and associated with his 
claims folder.  He has been accorded pertinent VA 
examinations.  

There is no suggestion in the current record that additional 
evidence, relevant to this matter, exists and can be 
procured.  Consequently, the Board concludes that no further 
evidentiary development of the veteran's increased rating and 
earlier effective date claims is required.  The Board will 
proceed to consider the veteran's claims for an initial 
rating greater than 50 percent for his service-connected 
traumatic headaches and for an effective date earlier than 
May 31, 1994 for the award of the 50% evaluation, based on 
the evidence of record.  

Analysis

The veteran filed a VA Form 21-526, Application for 
Compensation or Pension, on May 31, 1994, seeking service 
connection for residuals of a head injury, to include 
headaches.  In October 1997 in the present case, the Board 
granted service connection for residuals of a head injury, to 
include headaches.  By a rating action dated approximately 
one week later in the same month, the Milwaukee RO 
effectuated the Board's decision and, in so doing, granted 
service connection for traumatic headaches and awarded a 
compensable evaluation of 10%, effective from May 31, 1994, 
for this disorder.  

After receiving notice of the October 1997 rating action, the 
veteran perfected a timely appeal with respect to the award 
of the 10% evaluation for his service-connected traumatic 
headaches.  Following completion of actions set forth in a 
December 2000 Board Remand, the St. Petersburg RO, in 
September 2004, granted an increased rating of 50%, effective 
from May 31, 1994, for the service-connected traumatic 
headaches.  

A.  Earlier Effective Date

The provisions of the law governing effective date of awards 
of benefits are clear. The effective date of an award is 
generally the date of receipt of a claim (or informal claim 
where appropriate), or the date entitlement arose, whichever 
is later. 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400 (2007).  More specifically, the effective date of an 
award of disability compensation for direct service 
connection is the day following separation from active 
service or the date entitlement arose, if the claim was 
received within one year after separation from service; 
otherwise, it is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(b)(1) (West 2002); 38 C.F.R. 
§ 3.400(b)(2)(i) (2007).

Generally, a specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to 
any individual under the laws administered by VA. 38 C.F.R. § 
3.151(a) (2003).  The terms "claim" and "application" are 
defined by VA regulation as a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2003).  However, any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution. If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155 (2003).

Throughout the current appeal, the veteran has asserted that 
an earlier effective date is warranted for the award of the 
50% rating for his service-connected traumatic headaches.  He 
has not, however, provided any more specific contentions 
regarding his earlier effective date claim.  

The veteran has filed claims with VA since discharge from 
military service; however, on review of the claims folder, he 
never filed a claim for service connection for residuals of a 
head injury, to include headaches.  An informal claim was not 
submitted under 38 C.F.R. § 3.155 because no communication 
was ever filed prior to October 2001, indicating the 
veteran's intent to apply for service connection for 
residuals of a head injury, to include headaches.  An 
informal claim must identify the benefit sought.  See 
Brannon v. West, 12 Vet. App. 32, 34 (1998) (noting that VA 
"is not required to anticipate a claim for a particular 
benefit where no intention to raise it was expressed and 
citing Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995) for 
the proposition that VA is not required to do a 
"prognostication" but to review issues reasonably raised by 
the substantive appeal).  

The award of the 50% rating for the service-connected 
traumatic headaches has been effective from May 31, 1994, the 
effective date of the grant of service connection for this 
disorder.  Clearly, an effective date for the award of the 
50% rating for the service-connected traumatic headaches 
cannot be earlier than the effective date for the grant of 
service connection for this disorder.  The preponderance of 
the evidence is against the veteran's earlier effective date 
claim, and this issue must be denied.  

B.  Initial Increased Rating

The veteran's service-connected traumatic headaches remain 
evaluated as 50% disabling.  As the present appeal arises 
from an initial rating decision which, in essence, 
established service connection and assigned an initial 
disability rating, the entire period is considered for the 
possibility of staged ratings.  In other words, consideration 
will be given to the possibility of separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2007).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2007).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2007).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  

According to the applicable diagnostic code, purely 
subjective complaints such as headaches, dizziness, insomnia, 
etc., recognized as symptomatic of brain trauma, will be 
rated 10% and no more under Diagnostic Code 9304.  This 10% 
rating will not be combined with any other rating for a 
disability due to brain trauma.  Ratings in excess of 10% for 
brain disease due to trauma under Diagnostic Code 9304 are 
not assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  38 C.F.R. § 4.124a, 
Diagnostic Code 8045 (2007).  

Notwithstanding these stipulations, however, the 
St. Petersburg RO, in the September 2004 rating action, 
granted the 50% evaluation for the veteran's 
service-connected traumatic headaches pursuant to Diagnostic 
Code 8100 (the highest rating allowable for impairment 
resulting from migraine headaches) and without a diagnosis of 
multi-infarct dementia associated with brain trauma.  

In any event, a disability rating greater than the currently 
assigned evaluation of 50% for the veteran's 
service-connected residuals of a head injury, to include 
traumatic headaches, may be warranted with evidence of 
neurological disabilities, such as hemiplegia, epileptiform 
seizures, facial nerve paralysis.  38 C.F.R. § 4.124a, 
Diagnostic Code 8045 (2007) (which stipulates that purely 
neurological disabilities, such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, etc., following trauma to 
the brain, will be rated under the diagnostic codes 
specifically dealing with such disabilities, with citation of 
a hyphenated diagnostic code such as 8045-8207).  See also 
38 C.F.R. § 4.124a, Diagnostic Code 8104 (allowing for a 60% 
rating for severe paramyoclonus multiplex (convulsive state, 
myoclonic type)) as well as Diagnostic Codes 8910 & 8911 
(stipulating that higher ratings such as 60%, 80%, and 100% 
may be warranted for impairment resulting from grand mal 
epilepsy and petit mal epilepsy, respectively).  

Significantly, multiple examinations that the veteran has 
undergone during the current appeal have consistently 
demonstrated no neurological deficits (including convulsive, 
or seizure, disorders) associated with his head injury.  In 
particular, magnetic resonance imaging that the veteran 
underwent on his brain in February 2003 was unremarkable, and 
an electroencephalogram completed approximately one week 
later in the same month showed a normal waking state.  
Indeed, the veteran does not contend that he experiences any 
neurological problems associated with his head trauma.  A 
disability rating greater than the currently assigned 50% 
evaluation for the service-connected residuals of a head 
injury cannot, therefore, be awarded based upon existence of 
purely neurological deficits.  38 C.F.R. § 4.124a, Diagnostic 
Code 8045.  

Essentially, the veteran maintains that an increased 
evaluation is warranted because his service-connected 
traumatic headaches are more severe than the current 50% 
rating indicates.  As the Board has discussed in this 
decision, however, the applicable diagnostic code stipulates 
that purely subjective complaints such as headaches will be 
rated 10% and no more under Diagnostic Code 9304-absent a 
diagnosis of multi-infarct dementia associated with brain 
trauma.  The claims folder in the present case provides no 
competent evidence of a diagnosis of multi-infarct dementia 
associated with brain trauma.  

Without competent evidence of associated neurological 
deficit, or a diagnosis of multi-infarct dementia, associated 
with brain trauma, a disability rating greater than the 
currently assigned evaluation of 50% for the 
service-connected residuals of a head injury, to include 
traumatic headaches, is not warranted at any time during the 
current appeal.  The veteran's appeal for an increased rating 
for this disability must, therefore, be denied.  

Moreover, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted for any time during the 
current appeal.  That provision provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.  
The veteran's service-connected traumatic headaches have not 
required frequent periods of hospitalization.  

While the veteran may have some employment impairment due to 
his service-connected traumatic headaches, the Board finds 
that the level of impairment to his employment is adequately 
reflected in the disability rating that he currently receives 
for this disorder.  In this regard, the Board notes that 
38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  What the veteran has not 
shown in this case is that his service-connected traumatic 
headaches have resulted in unusual disability or impairment 
that render the criteria and/or degrees of disability 
contemplated in the Schedule impractical or inadequate at any 
time during the current appeal.  Accordingly, the Board 
concludes that consideration of the provisions set forth at 
38 C.F.R. § 3.321(b)(1) is not warranted for the veteran's 
service-connected traumatic headache disability for any time 
during the current appeal.  


ORDER

An effective date earlier than May 31, 1994 for the award of 
a 50% rating for the service-connected traumatic headaches is 
denied.  

An initial disability rating greater than 50% for 
service-connected traumatic headaches is denied.  


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


